Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Ryan on 01/20/2022.
The application has been amended as follows: 

In the claims
Claim 1,
A system for assembling a temporary structure, comprising: a plurality of separate members that are engaged together to assemble the temporary structure, wherein the separate members comprise at least one first member, at least one second member, at least one third member, and at least one fourth member,
 wherein the first member has a generally elongated body portion extended along a longitudinal axis, the first member including,
a first end and a second end at opposite sides of the elongated body portion, first and second notches, formed respectively on opposite obverse and reverse sides of the elongated body portion, wherein a first pair of the first and second notches are formed the first and second notches are formed respectively substantially adjoining the second end, for each engaging with one of the plurality of separate members; 
wherein the second member has a first end and a second end, the second member including, first and second notches, formed respectively on opposite obverse and reverse sides of the second member, between the first end and the second end, for each engaging with one of the plurality of separate members, wherein the third member has a triangular shape that functions as a roof truss, the third member including, 
a first surface and a second surface, oriented to form opposing sloped surfaces of adjoining sides of the triangular shape, 
a third surface defining an underside of the triangular shape, and having a pair of truss notches at positions corresponding respectively to the pairs of notches of the first member, for each engaging with one of the plurality of separate members, a plurality of feature hooks, formed on the first and second surfaces, for engaging with the fourth member, and 
wherein the fourth member is a planar roofing material having a plurality of holes, to engage the feature hooks on one of the first and second surfaces of the third member;
wherein the notches formed on the first member, the second member, and the third member each comprise a pin formed within one of the first and second notches, the pin being formed to be received within a respective mating hole on one of the plurality of separate members, to engage the separate member and the respective separate member together wherein the notches formed on the first member, separate member and the respective separate member together;
wherein the first member further comprises at least one additional mating hole formed in a surface of the elongated body portion at a horizontal plane spaced vertically from the horizontal plane of a bottom surface of the first and second notches and at a position between the first and second notches of the first and second ends, for receiving a respective pin formed on one of the plurality of separate members, to engage the first member and the respective separate member together.
Claim 12,
The system of claim 1, wherein the second member comprises a pivot formed on one of the first or second ends, wherein the pivot is configured to engage a respective hinge formed on a fifth member of the plurality of separate members.
Claim 13,
The system of claim 12, wherein the hinge of the fifth member comprises first and second projections, formed on opposite ends of the hinge, for engaging respective pivots formed on a spaced-apart pair of said second members.
Claim 16,
The system of claim 1, wherein the fourth member includes the plurality of holes substantially adjoining opposite ends so that the fourth member can engage the feature hooks on opposite said third members, to form a single roof section.
Claim 18, 
The system of claim [[1]] 17, wherein the roof panel is a first roof panel and wherein at least one of the opposite ends of the first roof panel is a half thickness end, for overlapping with a half thickness end of a second roof panel, such that single holes 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a plurality of separate members engaged together to assemble a temporary structure, the separate members including a first member and a second member having first and second notches with a pin and a mating hole; a third member having a triangular shape with a surface including notches with a pin and a mating hole and a surface including hooks; a fourth member being a planar roofing material having holes; the first member, second member, third member, fourth member being engaged with each other in the manner recited in the claims and the first member further including at least one additional mating hole in a surface of the elongated body in the position as recited in the claims. Examiner believes there would be no reason to modify the prior art without relying in hindsight.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
01/20/2022